[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                     FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                                July 20, 2006
                              No. 05-13222                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                    D. C. Docket No. 05-20099-CR-FAM

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

VICTOR HUGO MOLANO BORJA,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                               (July 20, 2006)

Before TJOFLAT, ANDERSON and CARNES, Circuit Judges.

PER CURIAM:

     Victor Molano Borja appeals his sentence imposed for importation of one
kilogram or more of heroin into the United States in violation of 21 U.S.C.

§ 952(a). Borja claims on appeal that the district court erred in denying him a

minor-role reduction pursuant to U.S.S.G. § 3B1.2(b). Borja argues on appeal that

the district court erred in denying him a minor-role reduction because it over-

emphasized his five previous trips to the United States. Borja claims that the

district court should have more thoroughly examined other factors in determining

whether he was a minor participant in smuggling the heroin into the United States.

Lastly, Borja argues that the district court did not distinguish him from those that

supplied him with the drugs for importation.

      “This Court has long and repeatedly held that a district court’s determination

of a defendant’s role in the offense is a finding of fact to be reviewed only for clear

error.” United States v. De Varon, 175 F.3d 930, 937 (11th Cir. 1999). The

Sentencing Guidelines permit a court to decrease a defendant’s offense level by

two points if it finds that the defendant was a “minor participant” in the criminal

activity. U.S.S.G § 3B1.2(b). A minor participant is one who is “less culpable

than most other participants, but whose role could not be described as minimal.”

U.S.S.G. § 3B1.2, cmt. n.5. In determining whether a mitigating-role reduction is

warranted, a district court should: “[f]irst, and most importantly. . . measure the

defendant’s role against the relevant conduct for which she was held accountable at



                                           2
sentencing.” De Varon, 175 F.3d at 945. We have recognized that this prong of

the analysis will, in many cases, be dispositive. Id. Secondly, the district court

may measure the defendant’s role against the other participants involved in that

relevant conduct. Id.

      In the context of a drug courier case such as this, a court may look to several

factors to determine what role a defendant played in the offense. These factors

include: (1) the amount of drugs; (2) the fair market value of drugs; (3) the amount

of money to be paid to the courier; (4) the defendant’s role in planning or

distributing the drugs; (5) the equity interest the defendant has in the drugs; (6) role

in planning the criminal scheme; and (7) role in distribution. Id. This list is not

exhaustive, and no one factor is more important than another. Id. The proponent of

a downward departure always bears the burden of proving a mitigating role in the

offense by a preponderance of the evidence. Id. at 939.

      Upon review of the record and the sentencing transcripts, and upon

consideration of the briefs of the parties, we discern no reversible error. Borja

cannot show that the district court erred in denying him a minor-role reduction.

Borja was the courier of a significant amount of heroin (over 2500 grams of

heroin) for which he was to receive $20,000. Measuring this role against the

offense he was held accountable for at sentencing, namely, the importation of



                                           3
2,562.7 grams of heroin, shows that Borja was not a minor participant. The district

court relied upon a number of factors in determining that Borja was not a minor

participant, only one of which was the number of previous trips Borja made to the

United States. Further, the large amount of heroin Borja imported as well as the

large sum of cash he was to receive support the district court’s decision. See De

Varon, 175 F.3d at 943 (“[I]n the drug courier context . . . the amount of drugs

imported is a material consideration in assessing a defendant’s role in her relevant

conduct.”). We cannot conclude that the district court clearly erred in denying

Borja a minor-role reduction. Accordingly, we affirm the decision of the district

court.

         AFFIRMED .        1




         1
             Borja’s request for oral argument is denied.

                                                    4